DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, species A, encompassing claims 1-6, 14, and 18, in the reply filed on 06/14/2022 is acknowledged.
Applicant further cancelled the withdrawn claims and added new claims 21-28.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the first and second velocities" in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the current control mode" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 14-18 of U.S. Patent No. 11,406,457. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to analogous methods for tool engagement in a surgical robotic system, comprising: detecting a mechanical attachment of a surgical tool to a tool drive, the tool having a first tool disc and a second tool disc to be engaged with a first drive disc and a second drive disc, respectively, of the tool drive, the first and second tool discs linked to an end effector of the surgical tool; actuating the first drive disc by a first motor and the second drive disc by a second motor of the tool drive such that the first and the second drive discs rotate in opposition to each other;  monitor performance of the first and the second motors; and detecting engagement of the first and second tool discs with the first and second drive discs based on changes in the performance of the first and second motors. The claims of the U.S. patent further recite a processor of robotic system for performs the method.
Claims 21-23 and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,406,457. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to analogous surgical robotic system comprising: a tool drive having a first drive disc and a second drive disc; and a processor configured to detect a mechanical attachment of a surgical tool to the tool drive, the surgical tool having a first tool disc and a second tool disc to be engaged with the first drive disc and the second drive disc, respectively, the first and second tool discs linked to an end effector of the surgical tool, signal a first motor of the tool drive to actuate the first drive disc, and a second motor of the tool drive to actuate the second drive disc, so that the first and the second drive discs rotate in opposition to each other, monitor performance of the first and the second motors while the first drive disc and the second drive are actuated, and detect engagement of the first and second tool discs with the first and second drive discs based on changes in the performance of the first and second motors.
Claims 4 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 18 of U.S. Patent No. 11,406,457 in view of Yu, Publication No. U.S. 2021/0121258. The claims of the U.S. patent does not teach that the movement of the end effector of the surgical tool comprises rotation of an endoscope. However, the use of an end effector of a surgical robotic system comprising an endoscope is known in the art. Yu teaches surgical robotic system comprising one or motors and a control system adapted for controlling orientation of end effector comprising an endoscope (par. 0021). Hence, it would have been obvious to one of ordinary skill in the art, at the time the applicant’s invention was filed, to modify the U.S. Patent in view of Yu to use end effector comprising an endoscope as an equivalent alternative surgical tool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
September 10, 2022